Exhibit 10.2




SECURITY AGREEMENT




THIS SECURITY AGREEMENT (this “Agreement”), dated as of December 9, 2011, is
made between Transdel Pharmaceuticals, Inc., a Delaware corporation (“Debtor”),
in favor of DermaStar International, LLC, a Nevada limited liability company
(with its successors and assigns, “Secured Party”).




Debtor and Secured Party hereby agree as follows:




SECTION 1

Definitions; Interpretation.




(a)

All capitalized terms used in this Agreement and not otherwise defined herein
shall have the meanings assigned to them in the Letter Agreement.




(b)

As used in this Agreement, the following terms shall have the following
meanings:




“Collateral” has the meaning set forth in Section 2.




“Documents” means this Agreement, the Letter Agreement, the Notes, the
Intellectual Property Security Agreement and all other certificates, documents,
agreements and instruments delivered to Secured Party under the Note or in
connection with the Obligations.




“Event of Default” has the meaning set forth in Section 7.




“Letter Agreement” means that certain line of credit letter agreement, dated
November 21, 2011, between Debtor and Secured Party in connection with the
Notes.




“Lien” means any mortgage, deed of trust, pledge, security interest, assignment,
deposit arrangement, charge or encumbrance, lien, or other type of preferential
arrangement.




“Note” means each certain Secured Promissory Note issued by Debtor in favor of
Secured Party, as each such Note may be amended, modified, renewed, extended or
replaced from time to time.




“Obligations” means the indebtedness, liabilities and other obligations of
Debtor to Secured Party under or in connection with this Agreement, the Letter
Agreement, the Notes and the other Documents, including, without limitation, all
unpaid principal of the Notes, all interest accrued thereon, all fees and all
other amounts payable by Debtor to Secured Party thereunder or in connection
therewith, whether now existing or hereafter arising, and whether due or to
become due, absolute or contingent, liquidated or unliquidated, determined or
undetermined, and including interest that accrues after the commencement by or
against Debtor of any bankruptcy or insolvency proceeding naming such Person as
the debtor in such proceeding.




“Partnership and LLC Collateral” has the meaning set forth in Section 5.




“Permitted Lien” means (i) any Lien in favor of the Secured Party; (ii) any Lien
that is subordinate to the Lien on the Collateral created by this Agreement;
(iii) any Liens existing as of the date hereof and set forth on Schedule 1
hereto; and (iv) other Liens which arise in the ordinary course of business and
do not materially impair Debtor’s ownership or use of the Collateral or the
value thereof.




“Person” means an individual, corporation, partnership, joint venture, trust,
unincorporated organization, governmental agency or authority, or any other
entity of whatever nature.




“Pledged Collateral” means Debtor’s (i) investment property and (ii) Partnership
and LLC Collateral, including any ownership interests in any subsidiaries of
Debtor.




“Pledged Collateral Agreement” means any shareholder agreement, operating
agreement, partnership agreement, voting trust, proxy agreement or other
agreement or understanding with respect to any Pledged Collateral.




“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of California.




(c)

Where applicable and except as otherwise defined herein, terms used in this
Agreement shall have the meanings assigned to them in the UCC.





--------------------------------------------------------------------------------




(d)

In this Agreement, (i) the meaning of defined terms shall be equally applicable
to both the singular and plural forms of the terms defined; and (ii) the
captions and headings are for convenience of reference only and shall not affect
the construction of this Agreement.




SECTION 2

Security Interest.  As security for the payment and performance of the
Obligations, Debtor hereby grants to Secured Party a security interest in all of
Debtor’s right, title and interest in, to and under all of its personal
property, wherever located and whether now existing or owned or hereafter
acquired or arising, including all accounts, chattel paper, commercial tort
claims, deposit accounts, documents, equipment (including all fixtures), general
intangibles, instruments, inventory, investment property, letter-of-credit
rights, other goods, money and all products, proceeds and supporting obligations
of any and all of the foregoing (collectively, the “Collateral”).  This
Agreement shall create a continuing security interest in the Collateral which
shall remain in effect until terminated in accordance with Section 18 hereof.
 Anything herein to the contrary notwithstanding, in no event shall the
Collateral include, and Debtor shall not be deemed to have granted a security
interest in, any of Debtor’s right, title or interest in any of the outstanding
voting capital stock or other ownership interests of a Controlled Foreign
Corporation (as defined below) in excess of 65% of the voting power of all
classes of capital stock or other ownership interests of such Controlled Foreign
Corporation entitled to vote; provided that (i) immediately upon the amendment
of the Internal Revenue Code to allow the pledge of a greater percentage of the
voting power of capital stock or other ownership interests in a Controlled
Foreign Corporation without adverse tax consequences, the Collateral shall
include, and Debtor shall be deemed to have granted a security interest in, such
greater percentage of capital stock or other ownership interests of each
Controlled Foreign Corporation; and (ii) if no adverse tax consequences to
Debtor shall arise or exist in connection with the pledge of any Controlled
Foreign Corporation, the Collateral shall include, and Debtor shall be deemed to
have granted a security interest in, such Controlled Foreign Corporation.  As
used herein, “Controlled Foreign Corporation” shall mean a “controlled foreign
corporation” as defined in the Internal Revenue Code.




SECTION 3

Financing Statements and Other Action.  




(a)

Debtor hereby authorizes Secured Party to file at any time and from time to time
any financing statements describing the Collateral, and Debtor shall execute and
deliver to Secured Party, and Debtor hereby authorizes Secured Party to file
(with or without Debtor’s signature), at any time and from time to time, all
amendments to financing statements, assignments, continuation financing
statements, termination statements, account control agreements, and other
documents and instruments, in form reasonably satisfactory to Secured Party, as
Secured Party may reasonably request, to perfect and continue perfected,
maintain the priority of or provide notice of the security interest of Secured
Party in the Collateral and to accomplish the purposes  of this Agreement.
 Without limiting the generality of the foregoing, Debtor ratifies and
authorizes the filing by Secured Party of any financing statements filed prior
to the date hereof.




(b)

Debtor will join with Secured Party in notifying any third party who has
possession of any Collateral of Secured Party’s security interest therein and
obtaining an acknowledgment from the third party that it is holding the
Collateral for the benefit of Secured Party.




(c)

Upon request of Secured Party, Debtor shall (i) cause certificates to be issued
in respect of any uncertificated Pledged Collateral, (ii) exchange certificated
Pledged Collateral for certificates of larger or smaller denominations, and
(iii) cause any securities intermediaries to show on their books that Secured
Party is the entitlement holder with respect to any Pledged Collateral.




(d)

Debtor will not create any chattel paper without placing a legend on the chattel
paper acceptable to Secured Party indicating that Secured Party has a security
interest in the chattel paper.




SECTION 4

Representations and Warranties.  Debtor represents and warrants to Secured Party
that:




(a)

Debtor is duly organized, validly existing and in good standing under the law of
the jurisdiction of its organization and has all requisite power and authority
to execute, deliver and perform its obligations under this Agreement.




(b)

The execution, delivery and performance by Debtor of this Agreement have been
duly authorized by all necessary action of Debtor, and this Agreement
constitutes the legal, valid and binding obligation of Debtor, enforceable
against Debtor in accordance with its terms.




(c)

No authorization, consent, approval, license, exemption of, or filing or
registration with, any governmental authority or agency, or approval or consent
of any other Person, is required for the due execution, delivery or performance
by Debtor of this Agreement, except for any filings necessary to perfect any
Liens on any Collateral.





2




--------------------------------------------------------------------------------




(d)

Debtor’s chief executive office and principal place of business (as of the date
of this Agreement) is located at the address set forth in Schedule 2; Debtor’s
jurisdiction of organization and organizational identification number are set
forth in Schedule 2; Debtor’s exact legal name is as set forth in the first
paragraph of this Agreement; and all other locations where Debtor conducts
business or Collateral is kept (as of the date of this Agreement) are set forth
in Schedule 2.




(e)

Debtor has rights in or the power to transfer the Collateral, and Debtor is the
sole and complete owner of the Collateral, free from any Lien other than
Permitted Liens.




(f)

All of Debtor’s U.S. and foreign patents and patent applications, copyrights
(whether or not registered), applications for copyright, trademarks, service
marks and trade names (whether registered or unregistered), and applications for
registration of such trademarks, service marks and trade names, are set forth in
Schedule 3.




(g)

No control agreements exist with respect to any Collateral other than control
agreements in favor of Secured Party.




(h)

The names and addresses of all financial institutions and other Persons at which
Debtor maintains its deposit and securities accounts, and the account numbers
and account names of such accounts, are set forth in Schedule 2.




(i)

Schedule 4 lists Debtor’s ownership interests in each of its subsidiaries as of
the date hereof.




(j)

Debtor is and will be the legal record and beneficial owner of all Pledged
Collateral, and has and will have good and marketable title thereto.




(k)

Except as disclosed in writing to Secured Party, there are no Pledged Collateral
Agreements which affect or relate to the voting or giving of written consents
with respect to any of the Pledged Collateral.  Each Pledged Collateral
Agreement contains the entire agreement between the parties thereto with respect
to the subject matter thereof, has not been amended or modified, and is in full
force and effect in accordance with its terms.  To the best knowledge of Debtor,
there exists no material violation or material default under any Pledged
Collateral Agreement by Debtor or the other parties thereto.  Debtor has not
knowingly waived or released any of its material rights under or otherwise
consented to a material departure from the terms and provisions of any Pledged
Collateral Agreement.




SECTION 5

Covenants.  So long as any of the Obligations remain unsatisfied, Debtor agrees
that:




(a)

Debtor shall appear in and defend any action, suit or proceeding which may
affect to a material extent its title to, or right or interest in, or Secured
Party’s right or interest in, the Collateral, and shall do and perform all
reasonable acts that may be necessary and appropriate to maintain, preserve and
protect the Collateral.




(b)

Debtor shall comply in all material respects with all laws, regulations and
ordinances, and all policies of insurance, relating in a material way to the
possession, operation, maintenance and control of the Collateral.




(c)

Debtor shall give prompt written notice to Secured Party (and in any event not
later than 30 days following any change described below in this subsection) of:
 (i) any change in the location of Debtor’s chief executive office or principal
place of business; (ii) any change in the locations set forth in Schedule 2;
(iii) any change in its name; (iv) any changes in its identity or structure in
any manner which might make any financing statement filed hereunder incorrect or
misleading; (v) any change in its registration as an organization (or any new
such registration); or (vi) any change in its jurisdiction of organization;
provided that Debtor shall not locate any Collateral outside of the United
States nor shall Debtor change its jurisdiction of organization to a
jurisdiction outside of the United States.




(d)

Debtor shall carry and maintain in full force and effect, at its own expense and
with financially sound and reputable insurance companies, insurance with respect
to the Collateral in such amounts, with such deductibles and covering such risks
as is customarily carried by companies engaged in the same or similar businesses
and owning similar properties in the localities where Debtor operates.




(e)

Debtor shall not surrender or lose possession of (other than to Secured Party),
sell, lease, rent, or otherwise dispose of or transfer any of the Collateral or
any right or interest therein, except in the ordinary course of business or
unless such Collateral is replaced by comparable Collateral of similar value;
provided that no such disposition or transfer of Collateral consisting of
Pledged Collateral or instruments shall be permitted while any Event of Default
exists.




(f)

Debtor shall keep the Collateral free of all Liens except Permitted Liens.





3




--------------------------------------------------------------------------------




(g)

Debtor shall pay and discharge all taxes, fees, assessments and governmental
charges or levies imposed upon it with respect to the Collateral prior to the
date on which penalties attach thereto, except to the extent such taxes, fees,
assessments or governmental charges or levies are being contested in good faith
by appropriate proceedings.




(h)

Debtor shall maintain and preserve its legal existence, its rights to transact
business and all other rights, franchises and privileges necessary or desirable
in the normal course of its business and operations and the ownership of the
Collateral, except in connection with any transactions expressly permitted by
the Notes.




(i)

Debtor shall (i) notify Secured Party of any material claim made or asserted
against the Collateral by any Person and of any change in the composition of the
Collateral or other event which could materially adversely affect the value of
the Collateral or Secured Party’s Lien thereon; (ii) furnish to Secured Party
such statements and schedules further identifying and describing the Collateral
and such other reports and other information in connection with the Collateral
as Secured Party may reasonably request, all in reasonable detail; and (iii)
upon reasonable request of Secured Party make such demands and requests for
information and reports as Debtor is entitled to make in respect of the
Collateral.




(j)

If and when Debtor shall obtain rights to any new patents, trademarks, service
marks, trade names or copyrights, or otherwise acquire or become entitled to the
benefit of, or apply for registration of, any of the foregoing, Debtor (i) shall
promptly notify Secured Party thereof and (ii) hereby authorizes Secured Party
to modify, amend, or supplement Schedule 3 and from time to time to include any
of the foregoing and make all necessary or appropriate filings with respect
thereto.




(k)

Without limiting the generality of subsection (j), Debtor shall not register
with the U.S. Copyright Office any unregistered copyrights (whether in existence
on the date hereof or thereafter acquired, arising or developed) unless Debtor
provides Secured Party with written notice of its intent to register such
copyrights not less than 30 days prior to the date of the proposed registration.




(l)

At Secured Party’s request, Debtor will use commercially reasonable efforts to
obtain from each Person from whom Debtor leases any premises, and from each
other Person at whose premises any Collateral is at any time present (including
any bailee, warehouseman or similar Person), and such collateral access,
subordination, landlord waiver, bailment, consent and estoppel agreements as
Secured Party may require, in form and substance satisfactory to Secured Party.




(m)

In the event that Debtor acquires rights in any subsidiary after the date
hereof, it shall deliver to Secured Party a completed supplement to Schedule 4,
reflecting such new subsidiary.  Notwithstanding the foregoing, it is understood
and agreed that the security interest of Secured Party shall attach to any such
subsidiary immediately upon Debtor’s acquisition of rights therein and shall not
be affected by the failure of Debtor to deliver any such supplement to Schedule
4.




(n)

Debtor shall comply with all of its obligations under any Pledged Collateral
Agreements to which it is a party and shall enforce all of its rights
thereunder.  Debtor will take all actions necessary to cause each Pledged
Collateral Agreement relating to Collateral consisting of any and all limited,
limited liability and general partnership interests and limited liability
company interests of any type or nature (“Partnership and LLC Collateral”) to
provide specifically at all times that: (A) the Partnership and LLC Collateral
shall be securities and shall be governed by Article 8 of the applicable Uniform
Commercial Code; (B) each certificate of membership or partnership representing
the Partnership and LLC Collateral shall bear a legend to the effect that such
membership interest or partnership interest is a security and is governed by
Article 8 of the applicable Uniform Commercial Code; and (C) no consent of any
member, manager, partner or other Person shall be a condition to the admission
as a member or partner of any transferee that acquires ownership of the
Partnership and LLC Collateral as a result of the exercise by Secured Party of
any remedy hereunder or under applicable law.




SECTION 6

Rights of Secured Party; Authorization; Appointment.




(a)

At the request of Secured Party, upon the occurrence and during the continuance
of any Event of Default, all remittances received by Debtor in respect of its
accounts and other rights to payment shall be held in trust for Secured Party
and, in accordance with Secured Party’s instructions, remitted to Secured Party
or deposited to an account of Secured Party in the form received (with any
necessary endorsements or instruments of assignment or transfer).





4




--------------------------------------------------------------------------------




(b)

At the request of Secured Party, upon the occurrence and during the continuance
of any Event of Default, Secured Party shall be entitled to receive all
distributions and payments of any nature with respect to any Pledged Collateral
or instrument Collateral, and all such distributions or payments received by the
Debtor shall be held in trust for Secured Party and, in accordance with Secured
Party’s instructions, remitted to Secured Party or deposited to an account
designated by Secured Party in the form received (with any necessary
endorsements or instruments of assignment or transfer).  Further, upon the
occurrence and during the continuance of any Event of Default any such
distributions and payments with respect to any Pledged Collateral held in any
securities account shall be held and retained in such securities account, in
each case as part of the Collateral hereunder, and Secured Party shall have the
right, following prior written notice to the Debtor, to vote and to give
consents, ratifications and waivers with respect to any Pledged Collateral and
instruments, and to exercise all rights of conversion, exchange, subscription or
any other rights, privileges or options pertaining thereto, as if Secured Party
were the absolute owner thereof; provided that Secured Party shall have no duty
to exercise any of the foregoing rights afforded to it and shall not be
responsible to the Debtor or any other Person for any failure to do so or delay
in doing so.  




(c)

Secured Party shall have the right to, in the name of Debtor, or in the name of
Secured Party or otherwise, upon notice to but without the requirement of assent
by Debtor, and Debtor hereby constitutes and appoints Secured Party (and any of
Secured Party’s officers, employees or agents designated by Secured Party) as
Debtor’s true and lawful attorney-in-fact, with full power and authority to:
(i) sign and file any of the financing statements and other documents and
instruments which must be executed or filed to perfect or continue perfected,
maintain the priority of or provide notice of Secured Party’s security interest
in the Collateral; (ii) assert, adjust, sue for, compromise or release any
claims under any policies of insurance; (iii) give notices of control, default
or exclusivity (or similar notices) under any account control agreement or
similar agreement with respect to exercising control over deposit accounts or
securities accounts; and (iv) execute any and all such other documents and
instruments, and do any and all acts and things for and on behalf of Debtor,
which Secured Party may deem reasonably necessary or advisable to maintain,
protect, realize upon and preserve the Collateral and Secured Party’s security
interest therein and to accomplish the purposes of this Agreement.  Secured
Party agrees that, except upon and during the continuance of an Event of
Default, it shall not exercise the power of attorney, or any rights granted to
Secured Party, pursuant to clauses (ii), (iii) and (iv).  The foregoing power of
attorney is coupled with an interest and irrevocable so long as the Obligations
have not been paid and performed in full.  Debtor hereby ratifies, to the extent
permitted by law, all that Secured Party shall lawfully and in good faith do or
cause to be done by virtue of and in compliance with this Section 6.




SECTION 7

Events of Default.  Any of the following events which shall occur and be
continuing shall constitute an “Event of Default”:




(a)

Debtor shall fail to pay when due any amount of principal of or interest on the
Notes or other amount payable hereunder or under the Note or in respect of the
Obligations, or any other “Event of Default” as defined in any Note or any other
Document shall have occurred;




(b)

Any representation or warranty by Debtor under or in connection with this
Agreement, any Note or any other Document shall prove to have been incorrect in
any material respect when made or deemed made;




(c)

Debtor shall fail to perform or observe in any material respect any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed and any such failure shall remain unremedied for a period of thirty
(30) days from the occurrence thereof;




(d)

Debtor shall admit in writing its inability to, or shall fail generally or be
generally unable to, pay its debts (including its payrolls) as such debts become
due, or shall make a general assignment for the benefit of creditors; or Debtor
shall file a voluntary petition in bankruptcy or a petition or answer seeking
reorganization, to effect a plan or other arrangement with creditors or any
other relief under the Bankruptcy Reform Act of 1978, as amended or recodified
from time to time (the “Bankruptcy Code”) or under any other state or federal
law relating to bankruptcy or reorganization granting relief to debtors, whether
now or hereafter in effect, or shall file an answer admitting the jurisdiction
of the court and the material allegations of any involuntary petition filed
against Debtor pursuant to the Bankruptcy Code or any such other state or
federal law; or Debtor shall be adjudicated a bankrupt, or shall apply for or
consent to the appointment of any custodian, receiver or trustee for all or any
substantial part of Debtor’s property, or shall take any action to authorize any
of the actions set forth above in this paragraph; or an involuntary petition
seeking any of the relief specified in this paragraph shall be filed against
Debtor; or any order for relief shall be entered against Debtor in any
involuntary proceeding under the Bankruptcy Code or any such other state or
federal law referred to in this subsection (d);  




(e)

Debtor shall (i) liquidate, wind up or dissolve (or suffer any liquidation,
wind-up or dissolution), except to the extent expressly permitted by the Notes,
(ii) suspend its operations other than in the ordinary course of business, or
(iii) take any action to authorize any of the actions or events set forth above
in this subsection (e);





5




--------------------------------------------------------------------------------




(f)

Any material impairment in the value of the Collateral or the priority of
Secured Party’s Lien hereunder;




(g)

Any levy upon, seizure or attachment of any of the Collateral which shall not
have been rescinded or withdrawn; or




(h)

Any loss, theft or substantial damage to, or destruction of, any material
portion of the Collateral (unless within thirty (30) days after the occurrence
of any such event, Debtor furnishes to Secured Party evidence satisfactory to
Secured Party that the amount of any such loss, theft, damage to or destruction
of the Collateral is fully insured under policies naming Secured Party as an
additional named insured or loss payee).




SECTION 8

Remedies.




(a)

Upon the occurrence and during the continuance of any Event of Default, Secured
Party may declare any of the Obligations to be immediately due and payable and
shall have, in addition to all other rights and remedies granted to it in this
Agreement, the Notes and any other Document, all rights and remedies of a
secured party under the UCC and other applicable laws.  Without limiting the
generality of the foregoing, (i) Secured Party may peaceably and without notice
enter any premises of Debtor, take possession of any the Collateral, remove or
dispose of all or part of the Collateral on any premises of such Debtor or
elsewhere, or, in the case of equipment, render it nonfunctional, and otherwise
collect, receive, appropriate and realize upon all or any part of the
Collateral, and demand, give receipt for, settle, renew, extend, exchange,
compromise, adjust, or sue for all or any part of the Collateral, as Secured
Party may determine; (ii) Secured Party may require any Debtor to assemble all
or any part of the Collateral and make it available to Secured Party at any
place and time designated by Secured Party; (iii) Secured Party may secure the
appointment of a receiver of the Collateral or any part thereof (to the extent
and in the manner provided by applicable law); (iv) Secured Party may sell,
resell, lease, use, assign, license, sublicense, transfer or otherwise dispose
of any or all of the Collateral in its then condition or following any
commercially reasonable preparation or processing (utilizing in connection
therewith any of Debtor’s assets, without charge or liability to Secured Party
therefor) at public or private sale, by one or more contracts, in one or more
parcels, at the same or different times, for cash or credit, or for future
delivery without assumption of any credit risk, all as Secured Party deems
advisable; provided, however, that Debtor shall be credited with the net
proceeds of sale only when such proceeds are finally collected by Secured Party.
 Debtor recognizes that Secured Party may be unable to make a public sale of any
or all of the Pledged Collateral, by reason of prohibitions contained in
applicable securities laws or otherwise, and expressly agrees that a private
sale to a restricted group of purchasers for investment and not with a view to
any distribution thereof shall be considered a commercially reasonable sale.
 Secured Party shall have the right upon any such public sale, and, to the
extent permitted by law, upon any such private sale, to purchase the whole or
any part of the Collateral so sold, free of any right or equity of redemption,
which right or equity of redemption Debtor hereby releases, to the extent
permitted by law.  Secured Party shall give Debtor such notice of any private or
public sales as may be required by the UCC or other applicable law.




(b)

For the purpose of enabling Secured Party to exercise its rights and remedies
under this Section 8 or otherwise in connection with this Agreement, Debtor
hereby grants to Secured Party an irrevocable, non-exclusive and assignable
license (exercisable without payment or royalty or other compensation to Debtor)
to use, license or sublicense any intellectual property Collateral.




(c)

Secured Party shall not have any obligation to clean up or otherwise prepare the
Collateral for sale.  Secured Party has no obligation to attempt to satisfy the
Obligations by collecting them from any other Person liable for them, and
Secured Party may release, modify or waive any Collateral provided by any other
Person to secure any of the Obligations, all without affecting Secured Party’s
rights against Debtor.  Debtor waives any right it may have to require Secured
Party to pursue any third Person for any of the Obligations.  Secured Party may
comply with any applicable state or federal law requirements in connection with
a disposition of the Collateral and compliance will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral.  Secured
Party may sell the Collateral without giving any warranties as to the
Collateral.  Secured Party may specifically disclaim any warranties of title or
the like.  This procedure will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral.  If Secured Party sells
any of the Collateral upon credit, Debtor will be credited only with payments
actually made by the purchaser, received by Secured Party and applied to the
indebtedness of the purchaser.  In the event the purchaser fails to pay for the
Collateral, Secured Party may resell the Collateral and Debtor shall be credited
with the proceeds of the sale.




(d)

To the extent Debtor uses the proceeds of any of the Obligations to purchase
Collateral, Debtor’s repayment of the Obligations shall apply on a “first-in,
first-out” basis so that the portion of the Obligations used to purchase a
particular item of Collateral shall be paid in the chronological order the
Debtor purchased the Collateral.





6




--------------------------------------------------------------------------------




(e)

The cash proceeds actually received from the sale or other disposition or
collection of Collateral, and any other amounts received in respect of the
Collateral the application of which is not otherwise provided for herein, shall
be applied first, to the payment of the reasonable costs and expenses of Secured
Party in exercising or enforcing its rights hereunder and in collecting or
attempting to collect any of the Collateral, and to the payment of all other
amounts payable to Secured Party pursuant to Section 12 hereof; and second, to
the payment of the Obligations.  Any surplus thereof which exists after payment
and performance in full of the Obligations shall be promptly paid over to Debtor
or otherwise disposed of in accordance with the UCC or other applicable law.
 Debtor shall remain liable to Secured Party for any deficiency which exists
after any sale or other disposition or collection of Collateral.




SECTION 9

Certain Waivers.  Debtor waives, to the fullest extent permitted by law, (i) any
right of redemption with respect to the Collateral, whether before or after sale
hereunder, and all rights, if any, of marshalling of the Collateral or other
collateral or security for the Obligations; (ii) any right to require Secured
Party (A) to proceed against any Person, (B) to exhaust any other collateral or
security for any of the Obligations, (C) to pursue any remedy in Secured Party’s
power, or (D) to make or give any presentments, demands for performance, notices
of nonperformance, protests, notices of protests or notices of dishonor in
connection with any of the Collateral; and (iii) all claims, damages, and
demands against Secured Party arising out of the repossession, retention, sale
or application of the proceeds of any sale of the Collateral.




SECTION 10

Notices.  All notices or other communications hereunder shall be in writing
(including by facsimile transmission or by email) and mailed (by certified or
registered mail), sent or delivered to the respective parties hereto at or to
their respective addresses, facsimile numbers or email addresses set forth below
their names on the signature pages hereof, or at or to such other address,
facsimile number or email address as shall be designated by any party in a
written notice to the other parties hereto.  All such notices and communications
shall be effective (i) if delivered by hand, sent by certified or registered
mail or sent by an overnight courier service, when received; and (ii) if sent by
facsimile transmission or electronic mail, when sent.  Electronic mail may be
used only for routine communications, such as distribution of informational
documents or documents for execution by the parties thereto, and may not be used
for any other purpose.




SECTION 11

No Waiver; Cumulative Remedies.  No failure on the part of Secured Party to
exercise, and no delay in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, remedy, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights and remedies under this Agreement are cumulative and not
exclusive of any rights, remedies, powers and privileges that may otherwise be
available to Secured Party.




SECTION 12

Costs and Expenses; Indemnification.  




(a)

Debtor agrees to pay on demand: (i) the reasonable out-of-pocket costs and
expenses of Secured Party, and the reasonable fees and disbursements of counsel
to Secured Party, in connection with the negotiation, preparation, execution,
delivery and administration of this Agreement, the Letter Agreement, the Notes
and the other Documents, including the formation of the Lender, and any
amendments, modifications or waivers of the terms thereof, and the custody of
the Collateral; (ii) all title, appraisal, survey, audit, consulting, search,
recording, filing and similar costs, fees and expenses incurred or sustained by
Secured Party in connection with this Agreement or the Collateral; and (iii) all
costs and expenses of Secured Party, and the fees and disbursements of counsel,
in connection with the enforcement or attempted enforcement of, and preservation
of any rights or interests under, this Agreement, the Letter, the Notes and the
other Documents, including in any out-of-court workout or other refinancing or
restructuring or in any bankruptcy case, and the protection, sale or collection
of, or other realization upon, any of the Collateral, including all expenses of
taking, collecting, holding, sorting, handling, preparing for sale, selling, or
the like, and other such expenses of sales and collections of Collateral.




(b)

Debtor hereby agrees to indemnify Secured Party, any affiliate thereof, and
their respective directors, officers, employees, agents, counsel and other
advisors (each an “Indemnified Person”) against, and hold each of them harmless
from, any and all liabilities, obligations, losses, claims, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever, including the reasonable fees and disbursements of counsel to
an Indemnified Person, which may be imposed on or incurred by any Indemnified
Person, or asserted against any Indemnified Person by any third party or by
Debtor, in any way relating to or arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the transactions contemplated
hereby or the Collateral, or (ii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Debtor (the “Indemnified Liabilities”); provided that Debtor shall not be liable
to any Indemnified Person for any portion of such Indemnified Liabilities to the
extent they are found by a final decision of a court of competent jurisdiction
to have resulted from such Indemnified Person’s gross negligence or willful
misconduct.  If and to the extent that the foregoing indemnification is for any
reason held unenforceable, Debtor agrees to make the maximum contribution to the
payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.





7




--------------------------------------------------------------------------------




(c)

Any amounts payable to Secured Party under this Section 12 or otherwise under
this Agreement if not paid upon demand shall bear interest from the date of such
demand until paid in full, at the rate of interest set forth in the Notes.




SECTION 13

Binding Effect.  This Agreement shall be binding upon, inure to the benefit of
and be enforceable by Debtor, Secured Party and their respective successors and
assigns and shall bind any Person who becomes bound as a debtor to this
Agreement.  Debtor may not assign, transfer, hypothecate or otherwise convey its
rights, benefits, obligations or duties hereunder without the prior express
written consent of Secured Party.  Any such purported assignment, transfer,
hypothecation or other conveyance by Debtor without the prior express written
consent of Secured Party shall be void.  Debtor acknowledges and agrees that in
connection with an assignment of, or grant of a participation in, the
Obligations Secured Party may assign, or grant participations in, all or a
portion of its rights and obligations hereunder.  Upon any assignment of Secured
Party’s rights hereunder, such assignee shall have, to the extent of such
assignment, all rights of Secured Party hereunder.  Debtor agrees that, upon any
such assignment, such assignee may enforce directly, without joinder of Secured
Party, the rights of Secured Party set forth in this Agreement.  Any such
assignee shall be entitled to enforce Secured Party’s rights and remedies under
this Agreement to the same extent as if it were the original secured party named
herein.




SECTION 14

Governing Law.  This Agreement shall be governed by, and construed in accordance
with, the law of the State of California, except as required by mandatory
provisions of law and to the extent the validity or perfection of the security
interests hereunder, or the remedies hereunder, in respect of any Collateral are
governed by the law of a jurisdiction other than California.  




SECTION 15

Entire Agreement; Amendment.  This Agreement contains the entire agreement of
the parties with respect to the subject matter hereof and shall not be amended
except by the written agreement of the parties.




SECTION 16

Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under all applicable
laws and regulations.  If, however, any provision of this Agreement shall be
prohibited by or invalid under any such law or regulation in any jurisdiction,
it shall, as to such jurisdiction, be deemed modified to conform to the minimum
requirements of such law or regulation, or, if for any reason it is not deemed
so modified, it shall be ineffective and invalid only to the extent of such
prohibition or invalidity without affecting the remaining provisions of this
Agreement, or the validity or effectiveness of such provision in any other
jurisdiction.




SECTION 17

Counterparts.  This Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement.




SECTION 18

Termination.  Upon payment and performance in full of all Obligations, the
security interest created under this Agreement shall terminate and Secured Party
shall promptly execute and deliver to Debtor such documents and instruments
reasonably requested by Debtor as shall be necessary to evidence termination of
all security interests given by Debtor to Secured Party hereunder.




SECTION 19

Conflicts.  In the event of any conflict or inconsistency between this Agreement
and the Notes, the terms of this Agreement shall control.




[Remainder of Page Intentionally Left Blank]





8




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, as of
the date first above written.







DEBTOR:




TRANSDEL PHARMACEUTICALS, INC.







/S/ Terry Nida           

By:  Terry Nida

Title:   







SECURED PARTY:




DERMASTAR INTERNATIONAL, LLC







/S/ Mark L. Baum       

By: Mark L. Baum

Title: Managing Member











9




--------------------------------------------------------------------------------

SCHEDULE 1
to the Security Agreement




Permitted Liens




None.








S-1




--------------------------------------------------------------------------------

SCHEDULE 2
to the Security Agreement




1.

Jurisdiction of Organization and Organizational Identification Number




Delaware; no. 4092296




2.

Chief Executive Office and Principal Place of Business




610-C East Palomar Street

Chula Vista, CA 91911




3.

Other locations where Debtor conducts business or Collateral is kept




Public Storage

9890 Pacific Heights Blvd

San Diego, CA 92121-4702




997 McCain Valley Court

Chula Vista, CA 91913




4.

Deposit Accounts and Security Accounts




U.S. Bank, San Diego, CA (DIP account)








S-2




--------------------------------------------------------------------------------

SCHEDULE 3
to the Security Agreement

1.

Patents and Patent Applications.




Grantor

Description

Abstract

Patent Number

Issue Date

Country Where Filed

Transdel Pharmaceuticals Holdings, Inc.

(merged into Transdel Pharmaceuticals, Inc. as of June 20, 2011)

TRANSDERMAL DELIVERY OF MEDICATIONS USING A COMBINATION OF PENETRATION ENHANCERS




Inventors:

Grasela; John C. (San Diego, CA),

Grasela; Joseph E. (San Diego, CA),

Jubenville; Robert M. (San Diego, CA),

McCloskey; Joseph J. (Bloomfield Hills, MI)

A composition and procedures for its formation and administration are described,
which provide for a convenient, efficacious and simple transdermal
administration of medications from a topically applied cream. No transmission
through a membrane is involved. The composition incorporates at least two
separate penetration enhancers which function synergistically to provide for
rapid but controllable transport of the medication from the cream into the skin.
The use of a plurality of penetration enhancers, at least one of which
facilitates the separation of medication from the cream and at least a second of
which alters the structure of the outer layers of skin, particularly the stratum
corneum, enhances migration of the drug through the stratum corneum.

5,837,289

November 17, 1998

United States

Transdel Pharmaceuticals, Inc.

ANTI-CELLULITE COMPOSITION AND METHOD OF TREATING CELLULITE




Inventors:

Grasela; Joseph E. (San Diego, CA),

Schupp, Joachim (San Diego, CA)

Nacht, Sergio (Las Vegas, NV)

A cellulite-reducing

topical composition (anti-cellulite composition) for topical application to the
skin of a

human. The cellulite-reducing topical composition is efficacious at reducing
cellulite and improving the appearance of skin exhibiting cellulite, especially
the skin of the buttocks, thighs and abdomen. The efficacy of the
cellulite-reducing topical composition of the present invention is demonstrated
in end-use testing by users according to the described treatment protocol.

Pending

Filed Provisional Patent Application in June 2010

United States





S-3




--------------------------------------------------------------------------------




Transdel Pharmaceuticals Holdings, Inc.

(merged into Transdel Pharmaceuticals, Inc. as of June 20, 2011)

TRANSDERMAL DELIVERY OF MEDICATIONS USING A COMBINATION OF PENETRATION ENHANCERS




Inventors:

Grasela; John C. (San Diego, CA),

Grasela; Joseph E. (San Diego, CA),

Jubenville; Robert M. (San Diego, CA),

McCloskey; Joseph J. (Bloomfield Hills, MI)

A composition and procedures for its formation and administration are described,
which provide for a convenient, efficacious and simple transdermal
administration of medications from a topically applied cream. No transmission
through a membrane is involved. The composition incorporates at least two
separate penetration enhancers which function synergistically to provide for
rapid but controllable transport of the medication from the cream into the skin.
The use of a plurality of penetration enhancers, at least one of which
facilitates the separation of medication from the cream and at least a second of
which alters the structure of the outer layers of skin, particularly the
stratum corneum, enhances migration of the drug through the stratum corneum.

2,348,540

October 29, 1998

[approved and awaiting issue date]

Canada








S-4




--------------------------------------------------------------------------------



2.

Copyrights (Registered and Unregistered) and Copyright Applications.




None.




3.

Trademarks, Service Marks and Trade Names and Trademark, Service Mark and Trade
Name Applications.




Grantor

Mark

Goods and Services

Serial Number

Filing Date

Country Where Filed

Transdel Pharmaceuticals Holdings, Inc. (merged into Transdel Pharmaceuticals,
Inc. as of June 20, 2011)

Ketotransdel

IC 005. US 006 018 044 046 051 052. G & S: Topical medicated therapeutic cream,
gel, lotion and paste for direct transdermal administration of ketoprofen.

FIRST USE: 20071108.

FIRST USE IN COMMERCE: 20071108

78461443

August 3, 2004

United States of America

Transdel Pharmaceuticals Holdings, Inc.

(merged into Transdel Pharmaceuticals, Inc. as of June 20, 2011)

Transdel

IC 005. US 006 018 044 046 051 052. G & S: Topical medicated therapeutic cream,
gel, lotion and paste for direct transdermal administration of a wide variety of
therapeutic agents for allergic, cardio-vascular, infectious, neurological,
inflammatory, immunological, metabolic, viral, microbial, osteopathic, dietary,
respiratory, psychiatric, hormonal, dental, dermal, muscular and excretory
diseases, conditions, deficiencies and disorders




Abandonment Date June 6, 2011

77304331

October 15, 2007

United States of America

Transdel Pharmaceuticals, Inc.

Transdel

IC 001. US 001 005 006 010 026 046. G & S: Chemical additives for use in the
manufacture of pharmaceutical and cosmetic products




Abandonment Date November 14, 2011

77810173

August 21, 2009

United States of America








S-5




--------------------------------------------------------------------------------

SCHEDULE 4
to the Security Agreement




SUBSIDIARIES

The Company has no subsidiaries.








S-6


